ase 2:20-cv-09451-JGB-JC Document 27 Filed 07/30/21 Page1of1 Page ID #:1824

 

]
5 O
3 JS-6
4
5
6
7
8
9 UNITED STATES DISTRICT COURT
10 CENTRAL DISTRICT OF CALIFORNIA
11
12 | SHAWN A. FLETCHER, Case No. 2:20-cv-09451-JGB-JC
13 . JUDGMENT
Petitioner,
14 v.
15
16 | M. HOUSTON,
17 Respondent.
18
19 Pursuant to this Court’s Order Accepting Findings, Conclusions and

20 | Recommendations of United States Magistrate Judge,

21 IT IS ADJUDGED that the Petition for Writ of Habeas Corpus and this
22 | action are dismissed without prejudice.

23 IT IS SO ADJUDGED.

24 DATED: July 30, 2021

——
28 HONOR (LE JESUS G. BERNAL
UNITED ATES DISTRICT JUDGE

 
